Citation Nr: 0109685	
Decision Date: 03/23/01    Archive Date: 04/04/01

DOCKET NO.  99-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
psuedofolliculitis barbae (PFB). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to August 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran was granted a 
noncompensable evaluation for residuals of PFB.

In December 2000, a travel board hearing was held at the RO 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 

In a statement received in May 2000 the veteran presented 
claims for increased evaluations for service-connected 
hemorrhoids, residuals of a left mastectomy, gynecomastia of 
the right breast, and low back strain.  In July 2000 he 
submitted a claim of entitlement to service connection for 
arthritis.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


REMAND

Prior to determining the veteran's claim for a compensable 
evaluation for residuals of PFB, VA must ensure that it has 
fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The veteran contends that the RO erred by not assigning a 
compensable evaluation for residuals of PFB.  He testified 
during a December 2000 travel board hearing that he had 
problems with his face and scalp.  He testified, "[m]y scalp 
gets infected.  It swells in spots where it's very sensitive 
and what happens is the hair comes out of a spot and after a 
time period it starts to drain and it leaves scars."  He 
also testified that the hair does not grow back and that 
there are spots and scars where this has occurred.

The veteran also testified that he received medical treatment 
for his skin disability through VA Medical Centers (VAMC) in 
Durham and Greenville.  The only VAMC treatment records in 
the claims file are from Dorn and there is no indication that 
records were requested from Durham or Greenville.  Since VAMC 
records are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a May 1999 statement the veteran stated that his scalp was 
dry, scaly, painful, and very itchy.  He also stated during 
his travel board hearing that areas on his scalp have become 
scarred.  In August 2000 the veteran underwent a VA 
examination.  The information provided in this report is 
insufficient for evaluation purposes because it does not 
describe with sufficient specificity the condition of the 
areas of his scalp, neck and face affected by the PFB.  The 
Board notes that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).

Furthermore, the veteran's medical records were not available 
at the time of the examination.  VA regulation requires that 
each disability be viewed in relation to its history both in 
the examination and in the evaluation of the disability. 
38 C.F.R. § 4.1 (2000).  Thus, it is essential that the 
examining physician have the veteran's medical records to 
review in conjunction with the examination.

As a final matter the Board notes that the veteran is in 
disagreement with the initial evaluation assigned for his 
service-connected residuals of PFB.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between the veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (as in this 
case) and a claim for an increased rating for a service-
connected disability.  The Court found two important reasons 
for this distinction - consideration of "staged" ratings 
and the adequacy of the statement of the case.  Staged 
ratings allow for the assignment of separate ratings for 
separate periods of time based on the facts found.  On 
Remand, the RO will have an opportunity to specifically 
consider whether staged ratings would be appropriate.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ascertain where he has received treatment 
for his skin disability since service.  
After obtaining the requested information 
and any necessary releases from the 
veteran, the RO should contact the named 
medical providers and obtain copies of 
all medical records concerning the 
veteran's treatment for the skin 
disability since service to specifically 
include records of treatment from VAMCs 
in Durham and Greenville.

2.  Following the completion of the 
foregoing, the RO must review the claims 
file and ensure that the requested 
development has been completed.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  The veteran should be afforded a VA 
dermatological examination in order to 
ascertain the severity of his service 
connected skin disability.  The examiner 
should be asked to review the claims file 
along with a copy of this REMAND.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The examination 
report should provide an accurate and 
fully descriptive assessment of the 
veteran's service-connected skin 
disability.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow a 
reasonable amount of time for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


